DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferry et al (US 6,482,263) in view of Kamogawa et al (US 2009/0229512) and Orschel et al (US 2010/0319611).
Ferry et al teaches an apparatus for pulling a single crystal of semiconductor material by the Czochralski (CZ) method from a melt, the apparatus 23 comprising: a crucible 31 configured to accommodate the melt M; a resistance heater 39 arranged around the crucible 31; and a heat shield 55 in frustoconical form with a narrowing diameter in a region of a lower end of the heat shield and arranged above the crucible and surrounding the growing single crystal. (col 3, ln 40-67; col 4, ln 1-67, col 5, ln 1-67, col 6, ln 1-67; Figs 1-2).
Ferry does not teach an annular element which is configured to capture particles, that projects inward from an inner side face of the heat shield and has an arrestor edge directed upward at an inner end of the annular element and wherein the annular element is releasably connected to the heat shield. Ferry et al does teach an inner heat shield 57 on an inner side face of the heat shield 55 and releasably connected to the inner heat shield 55 (Fig 2, col 4, ln 1-67, col 5, ln 1-67 teaches inner reflector  is funnel shaped and has a annular flange for supporting the inner reflector and prominences 71 for spacing the inner reflector from the outer reflector).
In a Czochralski growth apparatus, Kamogawa et al teaches a Czochralski crystal pulling apparatus 10 with a thermal shielding body 55 with an uneven surface 55a that prevents dust from falling to a silicon melt from a shielding body (Figs 1 and 4-5; [0002]-[0033], [0040]-[0050]), which clearly suggests an annular element which is configured to capture particles, that projects inward from an inner side face of the heat shield and has an arrestor edge directed upward at an inner end of the annular element. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ferry et al by providing an inner reflector with an uneven surface that projects inward from an inner side face of the heat shield to capture dust, as taught by Kamogawa et al.
In regards to the annular element being releasably connected to the heat shield, the combination of Ferry et al and Kamogawa et al teaches an inner reflector releasable from an outer reflector, and the inner reflector (annular element) with an uneven surface for capturing dust, which clearly suggests the inner reflector is releasable from the outer heat shield.
The combination of Ferry et al and Kamogawa et al does not teach a camera system for observing a phase boundary between the melt and a growing single crystal, where the camera system has an optical axis; wherein the optical axis of the camera system runs between the arrestor edge and the growing single crystal.
In a Czochralski crystal growth apparatus, Orschel et al teaches a diameter of a growing crystal is measured using a camera 16 that captures an image of the interface ring between the growing ingot and the silicon melt (abstract; [0023]-[0035]; Fig 1). Orschel et al also teaches the camera is positioned to captures an image of the interface ring between the growing ingot and the silicon melt between the heat shield 11 (Fig 1), which clearly suggests the camera system has an optical axis; wherein the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Ferry et al and Kamogawa et al by providing a camera system for observing a phase boundary between the melt and a growing single crystal, where the camera system has an optical axis; wherein the optical axis of the camera system runs between the arrestor edge and the growing single crystal, as taught by Orschel et al, to measure the diameter of the growing crystal.
Referring to claim 2, the combination of Ferry et al, Kamogawa et al and Orschel et al teaches the inner reflector 57 (heat shield) has an uneven surface for capturing dust, and the inner reflector 57 has an axial length substantially less than the length of the outer reflector 55 such that the lower end of the inner reflector is positioned above the source material at a distance greater than the lower end of the outer reflector (Ferry col 4, ln 1-67), which clearly suggests the annular element 57 is at a distance from the lower end of the heat shield 55.
Referring to claim 3, the combination of Ferry et al, Kamogawa et al and Orschel et al does not explicitly teach the distance is 10-100 mm. The combination of Ferry et al, Kamogawa et al and Orschel et al teaches distance is sufficient to inhibit splash and the inner reflector may have a length substantially equal to the length of the outer reflector (Ferry col 4, ln 1-67). Therefore, It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Ferry et al, Kamogawa et al and Orschel et al by optimizing the distance to 10-100 mm to prevent splash.

Referring to claim 5, the combination of Ferry et al, Kamogawa et al and Orschel et al teaches the apparatus of Claim 1, as discussed above, and Czochralski growth of a crystal comprising charging a material into a crucible, melting and pulling a single crystal. (Ferry col 1, ln 1-67).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714